As filed with the Securities and Exchange Commission on March 16, 2010 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 84 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 85 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 967-3509 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [ X ] on May 15, 2010 pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Combined Prospectus for A Class shares of the following American Beacon Funds: Balanced Fund, Large Cap Value Fund, Large Cap Growth Fund, Mid-Cap Value Fund, Small Cap Value Fund, International Equity Fund, Emerging Markets Fund, High Yield Bond Fund, Retirement Income and Appreciation Fund, Intermediate Bond Fund, Short-Term Bond Fund, Treasury Inflation Protected Securities Fund and Global Real Estate Fund Combined Statement of Additional Information for A Class shares of the following American Beacon Funds: Balanced Fund, Large Cap Value Fund, Large Cap Growth Fund, Mid-Cap Value Fund, Small Cap Value Fund, International Equity Fund, Emerging Markets Fund, High Yield Bond Fund, Retirement Income and Appreciation Fund, Intermediate Bond Fund, Short-Term Bond Fund, Treasury Inflation Protected Securities Fund and Global Real Estate Fund Part C Signature Page Exhibits The sole purpose of this filing is to register with the Securities and Exchange Commission the A Class shares of the Balanced Fund, Large Cap Value Fund, Large Cap Growth Fund, Mid-Cap Value Fund, Small Cap Value Fund, International Equity Fund, Emerging Markets Fund, High Yield Bond Fund, Retirement Income and Appreciation Fund, Intermediate Bond Fund, Short-Term Bond Fund, Treasury Inflation Protected Securities Fund and Global Real Estate Fund, each a series of American Beacon Funds (the “Trust”).No other series of the Trust is affected by this filing. (AMERICAN BEACON FUNDS LOGO) PROSPECTUS May 15, 2010 Balanced Fund A CLASS [TICKER] Large Cap Value Fund A CLASS [TICKER] Large Cap Growth Fund A CLASS [TICKER] Mid-Cap Value Fund A CLASS[TICKER] Small Cap Value Fund A CLASS [TICKER] International Equity Fund A CLASS [TICKER] Emerging Markets Fund A CLASS [TICKER] High Yield Bond Fund A CLASS [TICKER] Retirement Income and Appreciation Fund A CLASS [TICKER] Intermediate Bond Fund A CLASS [TICKER] Short-Term Bond Fund A CLASS [TICKER] Treasury Inflation Protected Securities Fund A CLASS [TICKER] Global Real Estate Fund A CLASS [TICKER] The Securities and Exchange Commission does not guarantee that the information in this prospectus or any other mutual fund’s prospectus is accurate or complete, nor does it judge the investment merits of the Fund.To state otherwise is a criminal offense. (AMERICAN BEACON FUNDS LOGO) Table of Contents Fund Summaries Balanced Fund Large Cap Value Fund Large Cap Growth Fund Mid-Cap Value Fund Small Cap Value Fund International Equity Fund Emerging Markets Fund High Yield Bond Fund Retirement Income and Appreciation Fund Intermediate Bond Fund Short-Term Bond Fund Treasury Inflation Protected Securities Fund Global Real Estate Fund Additional Information About the Funds Additional Information About Investment Policies and Strategies Additional Information About Risks Additional Information About Performance Benchmarks Fund Management The Manager The Sub-Advisors Valuation of Shares About Your Investment Choosing A Class Shares Purchase and Redemption of Shares General Policies Frequent Trading and Market Timing Distributions and Taxes Additional Information Distribution and Service Plan Portfolio Holdings Delivery of Documents Financial Highlights Back Cover i Prospectus American Beacon Balanced FundSM Investment Objective The Fund’s investment objective is income and capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the A Class shares of the American Beacon Funds.More information about these and other discounts is available from your financial professional and in “Choosing A Class Shares” on page of the prospectus. Shareholder Fees (fees paid directly from your investment) Maximum sales charge imposed on purchases(as a percentage of offering price) 5.75% Maximum deferred sales charge load None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.23% Distribution and/or service (12b-1) fees 0.25% Other expenses1 0.62% Acquired Fund Fees and Expenses 0.01% Total annual fund operating expenses2 1.11% The Fund's expenses are based on estimated expenses expected to be incurred for the fiscal year ending October 31, 2010. The Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets provided in the Fund’s Financial Highlights table, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year 3 years A Class Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 57% of the average value of its portfolio. Principal Investment Strategies Ordinarily, between 50% and 70% of the Fund’s total assets are invested in equity securities and between 30% and 50% of the Fund’s total assets are invested in debt securities. Prospectus
